Order entered July 22, 2019




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00468-CR
                                      No. 05-19-00469-CR
                                      No. 05-19-00470-CR
                                      No. 05-19-00471-CR
                                      No. 05-19-00472-CR

                          KHALIL LAVANTE MILLER, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-20871-V, F16-20872-V,
                         F16-20878-V, F16-20879-V & F17-00837-V

                                            ORDER
       Before the Court is appellant’s July 18, 2019 second motion for extension of time to file

appellant’s brief. We GRANT the motion and ORDER appellant’s brief filed on or before

August 19, 2019. If appellant’s brief is not filed by August 19, 2019, these appeals may be

abated for the trial court to make findings in accordance with rule of appellate procedure 38.8.


                                                       /s/   LANA MYERS
                                                             JUSTICE